Citation Nr: 0505470	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
ganglion cyst excision, right wrist, with degenerative 
changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to August 
1954.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which added degenerative changes to 
the veteran's service-connected residuals of a ganglion cyst 
excision of the right wrist and increased the rating from 
zero to 10 percent, effective October 10, 2001, the date of 
receipt of the veteran's claim for an increased (compensable) 
rating.   

In correspondence received in August 2003, the veteran 
related that he experienced extreme numbness in his (right) 
three middle fingers.  There is also medical evidence of 
decreased grip strength of the right hand.  The Board finds 
that a claim for service connection for a right hand 
disability, to include numbness of the three middle fingers 
and decreased grip strength, on direct incurrence and 
secondary bases is raised by the record.  This matter has not 
been adjudicated and, therefore, it is referred to the RO for 
appropriate action.  

The veteran's claims file has been transferred to the 
Oakland, California, RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right wrist disability is 
manifested by arthritis, pain on use and limitation of motion 
of the wrist; there is no medical evidence of ankylosis of 
the wrist.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a ganglion cyst excision, right 
wrist, with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003-5214, 5215 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the June 2002 
rating decision on appeal and the corresponding July 2003 
statement of the case (SOC) adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claim.  

VCAA notice letters dated in November 2001 and September 2003 
informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the June 2002 rating decision 
on appeal

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The September 2003 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examination in November 2001 
with regard to the claimed disability.  The veteran has 
informed VA of no subsequent VA or private outpatient reports 
showing treatment of the right wrist, that would indicate 
increased symptoms or a need for a more current VA 
examination.  The Board finds that the relevant medical 
evidence of record, to include the report of this VA 
examination, contains sufficient detail to make a decision on 
his claim.  Thus, there is no duty to provide an additional 
examination with regard to the veteran's claim for an 
increased evaluation.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains, in substance, that the current 10 
percent evaluation assigned for his right wrist disability 
does not adequately reflect the severity of that disability.  
He contends that the disability results in pain that was not 
apparent on examination.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of the November 2001 VA orthopedic examination 
provides that the veteran was right-handed.  The veteran 
reported that he might have fractured his right wrist prior 
to service but was declared fit for duty.  He gave a history 
of  surgery on the dorsum of the right wrist in approximately 
1953 for removal of a ganglion cyst.  The veteran currently 
complained of chronic pain in the dorsum of the right wrist, 
which he noticed especially at night.  The veteran did not do 
any type of pushing or pulling activities and as a result 
could not say that these activities bothered him.  However, 
he definitely had pain when gripping or grasping with the 
right hand.  There was also an area of marked 
hypersensitivity on the dorsum of the wrist just proximal to 
the area of the surgery.  Examination of the hand and wrist 
revealed a very faint, barely perceptible scar measuring 
perhaps 5 cm in length running transversely on the dorsum of 
the wrist.  There appeared to be a very tender bony 
prominence of the dorsum of what appeared to be the base of 
the third metacarpal or possibly the carpal bones just 
proximal to the base of the metacarpal.  

The veteran was noted to be using a cane in the right hand.  
In evaluating grip strength, there was a question of 
subjective weakness of gripping with the right hand.  He 
definitely had significant limitation of motion of the right 
wrist, including extension to 45 degrees and flexion to 45 
degrees.  The veteran added that weather changes affected the 
pain in the dorsum of the wrist.  Measurements of forearm 
circumferences were 33 cm on the right and 32 cm on the left.  

The diagnosis included that at the present time the veteran 
had very definite painful limitation of motion of the right 
wrist with a very tender bony prominence on the dorsum of the 
base of the third metacarpal.  The presence of a degenerative 
arthritic  condition of the wrist (prior to military 
service), fracture, as well as aggravation of the condition 
of the wrist during military service was felt to be a cause 
of his pain.  The veteran had functional impairment that 
would be related to any attempt at pulling or pushing 
activity, even though the veteran did not do such activities 
at the present time.  Nevertheless, if he were required to do 
such activities, he would have significant limitations.  
There was also weakness of grip strength in association with 
the pain.  Thus, his functional impairment was on the basis 
of pain and weakness but there was no indication of 
fatigability.  There was no indication of instability or 
incoordination.  It would appear that there very well might 
be structural changes (old fracture, arthritic change?).  The 
examiner further noted that X-rays were requested and 
pending.  The examiner later noted that he had reviewed the 
X-ray report, which provided an impression of cystic and 
necrotic change of the capitate with collapse of the carpus 
as described.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right wrist disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v Brown, 8 
Vet. App. 202 (1995).

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  For the purpose of rating disability from arthritis, 
the wrist is considered a major joint.  38 C.F.R. § 4.45(f) 
(2004).

Under the criteria for evaluation of limitation of motion of 
the wrist, a 10 percent disability evaluation is assigned for 
either the major or minor wrist with dorsiflexion less than 
15 degrees or palmar flexion limited in line with the 
forearm.  A higher evaluation is not provided.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2004).  Normal dorsiflexion of 
the wrist is from 0 to 70 degrees, and normal palmar flexion 
is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).  

In addition, favorable ankylosis of the wrist in 20 degrees 
to 30 degrees dorsiflexion is assigned a 20 percent 
disability rating for the minor arm and a 30 percent 
disability rating for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2004).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a ganglion cyst excision, right wrist, with 
degenerative changes.  

The Board first notes that the Rating Schedule does not 
provide an evaluation in excess of 10 percent for limitation 
of the motion of the wrist.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  While addressing limitation of motion, 
the Board additionally notes that there is no medical 
evidence of ankylosis of the right wrist.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure").  Nor is 
there medical evidence that the veteran's limitation of the 
motion of the right wrist is analogous to favorable ankylosis 
of the right wrist with dorsiflexion of 20 degrees to 30 
degrees.  Thus, a higher evaluation under Diagnostic Code 
5214 is not warranted.  

The Board acknowledges that there is X-ray evidence of 
degenerative changes or arthritis of the right wrist, which 
the RO has determined is a residual of the cyst excision.  
However, a 20 percent evaluation is not warranted under 
Diagnostic Code 5003 for arthritis, as there is no X-ray 
evidence of arthritis involving more than one major joint, 
the right wrist.  Under that code, arthritis of a joint is 
rated on the basis of limitation of motion of the part 
affected.  Here., as noted above, the veteran's current 10 
percent rating takes into account the veteran's limitation of 
motion of the right wrist.  

The Board also recognizes the veteran's reports of right 
wrist pain.  However, where a veteran is in receipt of the 
maximum rating for limitation of motion of a joint, the 
DeLuca provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  In this case, the veteran's current 10 
percent evaluation is the maximum rating for loss of motion 
of the wrist.  Since there is no applicable diagnostic code 
that provides an evaluation in excess of 10 percent for 
limitation of motion of the wrist (Diagnostic Code 5215), 38 
C.F.R. §§ 4.40, 4.45, and 4.59 is not applicable.

As to the scar on the right wrist, it was described by the 
November 2001 VA examiner as faint and there is no medical 
evidence to show that it is symptomatic or manifested by any 
additional functional impairment.  Thus a separate 
compensable rating for the scar is not warranted . 38 C.F.R. 
§ 4.14 (2004); Esteban v. Brown, 6 Vet. App. 259 (1994).  As 
to the decreased grip strength of the right hand, along with 
the veteran's complaint of numbness of the three middle 
fingers of the right hand, the Board finds that the record 
has raised a claim for service connection for additional 
disability of the right hand, on direct incurrence and 
secondary bases, which, as noted in the introduction above, 
is referred to the RO for appropriate development.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected residuals of a ganglion cyst excision, 
right wrist, with degenerative changes .  The governing norm 
in such exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  There is no evidence in 
the claims file of frequent periods of hospitalization or 
marked interference with employment due to a right wrist 
disability.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The Board again notes that the 
issue of service connection for a right hand disability, to 
include as secondary to the veteran's service-connected right 
wrist disability (which includes the question of whether the 
right wrist disability aggravated as well as caused the hand 
disability), has been referred to the RO for development and 
adjudication.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for residuals of a 
ganglion cyst excision, right wrist, with degenerative 
changes, currently evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


